DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-12 and 14-18 are allowable. The restriction requirement , as set forth in the Office action mailed on 05/28/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 16-18, directed to non-elected invention are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Attorney Mark P. Weichselbaum on 11/18/2021.
           Claims 2 and 14 are cancelled.

The application has been amended as follows: 
5.       (Currently Amended).
           Claim 10.  Claim 10 (previously presented). A winding configuration for a transformer or an inductor, the winding configuration comprising: a winding formed from a winding conductor; a solid insulation surrounding said winding; and a connection unit embedded in said solid insulation, said connection unit is a plug-in bushing and is configured for connection to a cable plug; said plug-in bushing having a cable connection socket formed therein; said solid insulation having an outer surface with a receptacle section protruding from said outer surface; said plug-in bushing having a flange section formed from a solid bushing insulation; and said plug-in bushing connected to said receptacle section by said flange section. 

Allowable Subject Matter
4.         Claims 1-6 and 11 are allowed over the prior art of record.

Reasons for Allowance
5.        The following is an examiner’s statement of reasons for allowance: 
            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach” A winding configuration for a transformer or an inductor, the winding configuration comprising: a winding formed from a winding conductor; a solid insulation surrounding said winding; and a connection unit embedded in said solid insulation, said connection unit is a plug-in bushing and is configured for connection to a cable plug; said plug-in bushing having a cable connection socket formed therein; said solid insulation having an outer surface with a receptacle section protruding from said outer surface; said plug-in bushing having a flange section formed from a solid bushing insulation; and said plug-in bushing connected to said receptacle section by said flange section.." as recited claim 1.
           Claims 11-12 and 14-18 are also allowed as being directly or indirectly dependent of the allowed base claim 10.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848